Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 were canceled.  
Claims 9-26 are pending.
Claims 17-26 were withdrawn from further consideration (see below).
Claims 9-16 are under consideration. 

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10 January 2022 is acknowledged.  The traversal is on the ground(s) that all three claim groups require “the determination of an expression pattern” in the context of determining the individual communication structure between the tumor and the immune system.  This is not found persuasive because as discussed below in 103 rejection, this technical feature suggested by prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claims 17-26 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 January 2022.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The instant claims are drawn to a method for preparing a medicament for treating a malignant tumor involving the immune system associated with a particular individual, the method comprising: (a) determining the individual communication structure between the malignant tumor and the immune system, the determining step comprising: (i) determining at least one expression pattern of embryonic HLA groups on the malignant tumor, and (ii) determining at least one type of receptor on or in immunocompetent cells of the immune system, the at least one type of receptor capable of binding as a ligand to at least a part of the expression pattern thereby exerting an inhibitory effect upon the immunocompetent cells; and (b) providing antibodies that specifically bind as ligands to the at least one type of receptor such that binding of the at least one type of receptor to the at least one part of the expression pattern is reduced without inhibiting the associated immunocompetent cells.  
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. The instant specification did not disclose any antibody with defined sequences for 6 CDRs required for the specific binding to antigen. Therefore, the instant specification does not provide adequate written description for the antibodies recited in subpart (b) of instant claim 9. 
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., mere recitation of “antibodies” without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to antigens).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
Claims 11-12 and 14-15 recite additional step “(c) providing activating antibodies that bind to a receptor of an immunocompetent cell such that an activating effect on the immunocompetent cells is initiated after binding”.  However, instant specification did not disclose any method comprising this step.  Furthermore, instant specification did not disclose specific sequences for 6 CDRs of the activating antibodies recited by these claims.  Therefore, the instant specification does not provide adequate written description for claims 11-12 and 14-15.
Claims 12-13 and 15-16 recite additional step of “determining an HLA-C expression pattern of HLA-C groups; determining a second type of receptor capable of binding as a ligand to at least one part of the HLA-C expression pattern thereby exerting an inhibitory or activating effect upon the immunocompetent cells; and providing second antibodies that specifically bind as ligands to the second type of receptor such that binding to the at least one part of the HLA-C expression pattern is reduced without inhibiting or activating the associated immunocompetent cells”.  However, instant specification did not disclose any method comprising this additional step.  Furthermore, instant specification did not disclose specific sequences for 6 CDRs of the second antibodies recited by these claims.  Therefore, the instant specification does not provide adequate written description for these claims.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
               

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2561890A1 (hereinafter EP890; PTO-892), Halenius et al (Cellular and Molecular Immunology (2015) 12, 139-153; PTO-892) and WO2006/070286 (hereinafter WO286).
EP2561890A1 was published on 27 February 2013 and therefore is available as 102(a)(1) art.
Regarding claim 9, EP890 teaches ‘A method of producing a medicament for combatting a tumor in a host, comprising determining the individual embryonic HLA expression pattern of a tumor cell of a specific tumor, including in particular HLA-E, HLA-F, HLA-G and others and optionally pseudoantigens, developing antibodies against the expression pattern and coupling the antibodies with a cytotoxin, such as a chemotherapeutic agent or a radioisotope, wherein the thus created individual antibodies serve as an antitumor medicament and/or the antibodies are used to destroy or mask the tumor-specific embryonic HLA pattern’ (claim 1).  Therefore, EP890 teaches subpart (a)(i) of instant claim 9.  EP890 teaches ‘It is known that tumor cells can express typical embryonic HLA groups on their surface. Although the respective investigations are still fragmentary, it is postulated here that this expression of embryonic HLA groups (namely the known ones and optionally also not yet identified ones, e.g. in the scope of so-called "pseudogenes") contributes to the circumstance that tumor cells evade the attack of the unspecific immune defense of the own organism’ [0017].  Therefore, EP890 teaches that anti-HLA antibody masks HLA on tumor cell thereby inhibits the escape mechanism of tumor cell. 
However, EP890 does not teach subpart (a)(ii) and subpart (b) of claim 9.  
Regarding claim 9-10, Halenius et al teaches that NKG2, KIR2DL4, and LIR are receptors recognizing HLA-E, HLA-G, and HLA-F ligands, respectively (Table 1, page 141).  WO286 teaches ‘A monoclonal antibody or a fragment thereof characterized by: a. specifically binding to NKG2A; b. not specifically binding to an Fc receptor; and c. when bound to NKG2A on a human NK cell, causing said NK cell to lyse a target human cell bearing HLA-E or QaI b on the target cell surface, when said target cell comes into contact with said NK cell’ (claim 1).  The claim limitation of “binding of the at least one type of receptor to the at least one part of the expression pattern is reduced” in subpart (b) of instant claim 9 can be interpreted as “receptor can still binds to the expression pattern in the presence of antibody” and therefore WO286 teaches this limitation.  WO286 teaches ‘Acitvating antibodies of this invention that block NKG2A stimulation (and thereby block inhibition of NK cells through the receptor) would be expected to increase NK cell activity’ (page 53, line 9-11).  WO286 teaches ‘Cancer cells have also been shown to evade killing through the presence of HLA-E on their surface. HLA-E has been detected on surgically removed glioblastoma specimens, in glioma cell lines and glioblastoma cell cultures (J. Wischhusen et al., J Neuropathol Exp Neurol. 2005; 64(6):523-8); and in leukemia-derived cell lines, melanomas, melanoma-derived cell lines and cervical tumors (R Marin et al., Immunogenetics. 2003; 54(11):767-75). Thus, in another embodiment, the invention provides a method of treating a patient suffering from cancer, wherein said cancer is characterized by a cell expressing HLA-E, said method comprising the step administering to said patient a composition of the present invention comprising an activating antibody’ (page 71, line 15-23).  Therefore, WO286 teaches inhibiting the escape mechanism of tumor cell by using anti-NKG2A antibody.  Since the anti-NKG2A antibody taught by WO286 has same function (e.g. binding to receptor on immunocompetent cell) and effect (e.g. block inhibition of NK cells through the receptor) as the antibody recited by instant claim 9, the antibody of WO286 is encompassed by the antibody recited in instant claim 9.  
In this case, the Office does not have the facilities for examining and comparing Applicant's products with the products of the prior art in order to establish that the products of the prior art possesses the same material, structural, and functional characteristics as Applicant’s products.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the products to which the claims are directed are different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of EP890, Halenius et al and WO286 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace the anti-HLA antibody of the method of producing a medicament for combatting a tumor taught by EP890 with anti-NKG2A antibody taught by WO286 because EP890 teaches that anti-HLA antibody masks HLA on tumor cell thereby inhibits the escape mechanism of tumor cell and WO286 teaches inhibiting the escape mechanism of tumor cell by using anti-NKG2A antibody.  Since EP890 and WO286 teaches inhibiting the escape mechanism of tumor cell by blocking HLA ligand on tumor cell and receptor on immunocompetent cell (e.g. NKG2A), respectively, one of ordinary skill in the art would be motivated to replace anti-HLA antibody of EP890 with anti-NKG2A antibody of WO286 to make an alternative method for preparing a medicament for treating a malignant tumor by blocking the other component of two binding partners (i.e. HLA ligand on tumor and receptor on immunocompetent cell).  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 9-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2561890A1 (hereinafter EP890; PTO-892), Halenius et al (Cellular and Molecular Immunology (2015) 12, 139-153; PTO-892) and WO2006/070286 (hereinafter WO286) as applied to claims 9-10 above, and further in view of US2015/0210769 (hereinafter US769; PTO-892). 
Regarding claims 9-10, teachings of EP890, Halenius et al and WO286 were discussed above.
However, EP890, Halenius et al and WO286 do not teach providing additional activating antibodies.
Regarding claims 11 and 14, US769 teaches ‘In one embodiment, the agonist of the costimulatory molecule is chosen from an agonist (e.g., an agonistic antibody or antigen-binding fragment thereof, or a soluble fusion) of OX40, CD2, CD27, CDS, ICAM-1, LFA-1 (CD11a/CD18), ICOS (CD278), 4-1BB (CD137), GITR, CD30, CD40, BAFFR, HVEM, CD7, LIGHT, NKG2C, SLAMF7, NKp80, CD160, B7-H3 or CD83 ligand’ [0169]. 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of EP890, Halenius et al, WO286 and US769 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would add additional agonistic antibody of NKG2C taught by US769 to the method for preparing a medicament of EP890, Halenius et al, and WO286 because one of ordinary skill in the art would envision that additional activating antibody of co-stimulatory receptor NKG2C on NK cell will increase activation of NK cell to kill target tumor cell.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2561890A1 (hereinafter EP890; PTO-892), Halenius et al (Cellular and Molecular Immunology (2015) 12, 139-153; PTO-892), WO2006/070286 (hereinafter WO286) and US2015/0210769 (hereinafter US769; PTO-892) as applied to claims 9-11 and 14 above, and further in view of King et al (Placenta (2000), 21, 376-387; PTO-892).  
Regarding claims 9-11 and 14, teachings of EP890, Halenius et al, WO286, and US769 were discussed above.
Regarding claims 12-13 and 15-16, Halenius et al teaches receptor LIR and KIR recognize HLA-C (Table 1).
However, EP890, Halenius et al, WO286, and US769 do not teach providing second antibodies for inhibiting the signaling by HLA-C.
Regarding claims 12-13 and 15-16, King et al teaches HLA-G and HLA-C are co-expressed on the cell surface of trophoblast (abstract).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of EP890, Halenius et al, WO286, US769 and King et al to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would provide second antibody to inhibit the inhibitory signaling by HLA-C because one of ordinary skill in the art would be motivated to inhibit both HLA-G and HLA-C signaling. If only one inhibitory signaling is inhibited, immunocompetent cells would be inactivated by the other inhibitory signaling.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643        

/Brad Duffy/Primary Examiner, Art Unit 1643